Citation Nr: 0525881	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the lumbar spine for the period from February 8, 
1995, to March 7, 2000.

3.  Entitlement to an evaluation in excess of 60 percent for 
arthritis of the lumbar spine for the period commencing March 
8, 2000.

4.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic degenerative spondylosis, multiple levels, 
cervical spine, with secondary spinal canal stenosis for the 
period January 24, 1994, to December 7, 1997.

5.  Entitlement to an evaluation in excess of 60 percent for 
post-traumatic degenerative spondylosis, multiple levels, 
cervical spine, with secondary spinal canal stenosis for the 
period commencing December 8, 1997.

6.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder arthritis.

7.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder arthritis.

8.  Entitlement to an initial compensable evaluation for 
tinea pedis.

9.  Entitlement to a higher rate of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1974 and from May 1984 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1996 and October 1999 by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2004, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
which are applicable to this appeal, provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The Court has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board's January 2004 remand orders included compliance 
with VA's duty to notify pursuant to the VCAA and its 
implementing regulations.  However, a VCAA notice letter 
furnished by the RO to the veteran in May 2004 did not 
provide notice with reference to the veteran's claim for 
service connection for a left inguinal hernia, his claim for 
an initial compensable evaluation for tinea pedis, or his 
claim for a higher rate of special monthly compensation 
(SMC).  Further notification is, therefore, required to 
fulfill VA's duty to notify and to comply with the Court's 
holding in Stegall, and this case will be remanded for that 
purpose.  

With regard to the veteran's claim of entitlement to service 
connection for a left inguinal hernia, the Board notes that 
the rating decision in August 1996, which granted entitlement 
to service connection for a right inguinal hernia and denied 
entitlement to service connection for a left inguinal hernia, 
stated that the veteran's service medical records were 
negative for any reference to a left inguinal hernia.  
However, in a statement received in June 2004, the veteran 
contended that in service he underwent a medical examination 
at the time of his separation from active service in May 1987 
and that the report of such examination shows that he had 
both right and left inguinal hernias.  A regulation 
implementing the VCAA, pertaining to obtaining records in the 
custody of a federal department or agency, provides that VA 
will make as many requests as are necessary to obtain 
relevant records, including service medical records, from a 
federal department or agency.  VA will end its efforts to 
obtain records from a federal department or agency only if VA 
concludes that the records sought do not exist or further 
efforts to obtain those records would be futile.  Cases in 
which VA may conclude that no further efforts are required 
include those in which the federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) 
(2004).  The veteran's claims file contains photocopies of 
some service medical records but does not contain his 
original service medical records.  As the original service 
medical records, if available, might be pertinent to the 
veteran's service connection claim, the Board finds that VA's 
duty to assist requires an attempt to obtain them, and this 
case will also be remanded for that purpose.

The Board's January 2004 remand orders included notification 
of the veteran and consideration of the revised regulations 
and criteria to rate disabilities of the spine and 
intervertebral disc syndrome, which were amended during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51456 (August 27, 
2003).  The Board notes that the supplemental statement of 
the case furnished by the RO to the veteran in March 2005 
while this case was in remand status did not set forth the 
provisions of 38 C.F.R. § 4.71a, General Formula for Diseases 
and Injuries of the Spine, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or revised Diagnostic Codes 5235 through 5243.  
Furthermore, the Board notes that the statement of the case 
furnished by the RO to the veteran in November 1996 set forth 
the provisions of former Diagnostic Codes 5203, pertaining to 
disability of a clavicle, and Diagnostic Codes 5290, 5292, 
pertaining to limited motion of the cervical and lumbar 
segments of the spine, and a supplemental statement of the 
case furnished by the RO to the veteran in May 1997 set forth 
the provisions of 5201, 5202, pertaining to disability of a 
shoulder, but VA has also not informed the veteran of the 
provisions of Diagnostic Code 5003, pertaining to arthritis, 
or of the provisions of former Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  In addition, 
with regard to the issue of entitlement to an initial 
compensable evaluation for tinea pedis, the criteria to rate 
disabilities of the skin were revised during the pendency of 
the veteran's appeal, see 67 Fed. Reg. 49590-49599 (July 31, 
2002), but VA has not informed the veteran of the provisions 
of the revised rating criteria.  Further notification of the 
applicable criteria to rate the service connected 
disabilities for which the veteran is seeking higher 
evaluations is, therefore, required to fulfill VA's duty to 
notify and to comply with the Court's holding in Stegall, and 
this case will also be remanded for that purpose.  

The Board's January 2004 remand orders included obtaining all 
records of the veteran's treatment during the appeal period 
for the disabilities at issue in this appeal.  The Board 
notes that the list of evidence considered by VA in this 
appeal as shown in the supplemental statement of the case 
furnished by the RO to the veteran in March 2005 includes the 
following: records from the Hines, Chicago, Illinois, VA 
Medical Center (VAMC) dated from January 1996 to May 2000; 
records from the VAMC, Minneapolis, Minnesota, dated from 
November 1995 to August 2000; and records from the Sioux 
Falls, South Dakota, VAMC dated from May 2002 to December 
2003.  The record does not show that VA has obtained any 
records dated since December 2003 of the veteran's VA 
treatment for the disabilities at issue in this appeal.  
Therefore, the Board finds that further development is 
required to fulfill VA's duty to assist and to comply with 
the Court's holding in Stegall, and this case will also be 
remanded for that purpose.

For the reasons stated above, the Board concludes that the 
veteran's service connection claim and all of his increased 
rating claims must be remanded for further notification and 
development to comply with VA's duties to notify and assist 
pursuant to the VCAA and its implementing regulations and the 
Court's holding in Stegall.  As the veteran's entitlement to 
a higher rate of special monthly compensation may be affected 
by the re-adjudication of his increased rating and service 
connection claims after the necessary notification and 
development actions are taken while the case is in remand 
status, appellate review of that issue must, the Board finds, 
be deferred pending such action.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter which complies with the VCAA 
notification requirements as stated in 
Pelegrini II.  Specifically, the AMC 
should inform the veteran of the 
following: the nature of evidence which 
would be needed to substantiate his 
claims on appeal; the evidence which VA 
has obtained and will attempt to obtain, 
if any; and the evidence which he is 
expected to submit in support of his 
claims.  The AMC should also request that 
the veteran submit any evidence in his 
possession which is potentially probative 
of his claims and has not already been 
submitted.  In addition, with regard to 
the veteran's claims on appeal for higher 
disability evaluations, the AMC should 
notify him of the applicable provisions 
of VA's schedule for rating disabilities, 
to include the former criteria and the 
revised criteria to be applied to his 
claims on appeal on those issues for 
which the rating criteria were amended 
during the pendency of his current 
appeal.

2.  The AMC should request that the 
veteran identify all VA medical 
facilities at which he has been treated 
since December 2003 for disabilities of 
the spine, shoulders, or skin, or for a 
left inguinal hernia, and any non-VA 
physicians and medical facilities, if 
any, which have treated him for such 
conditions since December 2003.  If the 
veteran identifies any non-VA physicians 
and medical facilities as having treated 
him since December 2003 for disabilities 
or medical conditions at issue in this 
appeal, the AMC should request that he 
authorize the non-VA treatment providers 
to release copies of any pertinent 
treatment records to VA.  The AMC should 
attempt to obtain copies of all clinical 
records of the veteran's VA medical 
treatment and non-VA medical treatment, 
if any, since December 2003 which he 
identifies.  In making such records 
requests, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(1)(2) 
(2004).  

3.  The AMC should then re-adjudicate the 
claims based on consideration of all the 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 



or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


